United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1702
Issued: September 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 24, 2016 appellant, through counsel, filed a timely appeal from June 22 and
August 9, 2016 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP properly reduced appellant’s compensation effective
August 24, 2016 based on her capacity to earn wages as a customer complaint clerk; and
(2) whether OWCP properly suspended appellant’s compensation effective August 9, 2016 for
failure to complete an EN1032 form as requested.
FACTUAL HISTORY
On June 25, 2004 appellant, then a 50-year-old transportation security screener, filed a
traumatic injury claim (Form CA-1) alleging a right shoulder injury that day when she reached to
help passengers place bags on a belt.
OWCP accepted that appellant sustained right shoulder and rotator cuff sprains, bilateral
shoulder impingement syndrome, temporary aggravation of left shoulder osteoarthritis, and left
shoulder tendinitis.3 Appellant underwent OWCP-authorized right shoulder arthroscopies on
March 4, 2005 and July 27, 2010, and left shoulder arthroscopy on July 5, 2012. She returned to
light-duty work on a full-time basis after the March 4, 2005 and July 27, 2010 surgeries.
Appellant stopped work on July 13, 2011 and did not return. She was returned to the periodic
rolls.
In late-2011 appellant was referred to a vocational rehabilitation counselor for
participation in a vocational rehabilitation program. She underwent training provided by PCI
College for proficiency in computer software and keyboarding skills. Appellant’s participation
in the program was interrupted by medical issues, but was later restarted in 2013.
On December 4, 2012 Dr. Julian E. Girod, an attending Board-certified orthopedic
surgeon, provided work restrictions of lifting limited to 10 pounds and no overhead reaching
more than four times per hour.
On May 8, 2013 OWCP approved an employment plan, including training from May 14
to September 6, 2013, followed by 90 days of placement services. Appellant was advised that if
placement services were not successful at the end of the 90-day period, OWCP could reduce
compensation benefits to reflect the wage-earning capacity in a suitable position. Placement
services began on September 9, 2013, after appellant successfully completed office skills
training. Although appellant participated in a job search, the efforts did not result in job
placement.
On June 12, 2014 Dr. Girod again provided work restrictions of lifting limited to 10
pounds and no overhead reaching more than four times per hour.
In April 2015 appellant’s vocational rehabilitation counselor determined that appellant
was capable of earnings wages in the constructed position of customer complaint clerk, a
position listed in the Department of Labor’s Dictionary of Occupational Titles (DOT) and
3

Appellant received disability compensation on the daily rolls beginning August 10, 2004 and on the periodic
rolls beginning April 17, 2005.

2

bearing the DOT # 241.367-014. The position involved investigating customer complaints about
merchandise, service, billing, or credit rating. It might require keying information into a
computer to obtain computerized records. The physical duties of the position, which was
characterized as sedentary, included occasionally lifting and exerting force of up to 10 pounds.
Sedentary work allows sitting most of the time and only requires brief periods of standing or
walking. The rehabilitation counselor determined that state employment services showed the
position of customer complaint clerk was available in sufficient numbers so as to make it
reasonably available within appellant’s commuting area.
In a letter dated July 16, 2015, OWCP advised appellant that she was only partially
disabled and that the position of customer complaint clerk was medically and vocationally
consistent with her medical limitations and work experience. It found that appellant was capable
of earning wages at the rate of $360.00 per week as a customer complaint clerk and that the
position was reasonably available within her commuting area. OWCP provided an attachment
detailing the application of the Shadrick formula.4 Appellant was provided 30 days to submit
evidence and argument challenging the proposed action. No response was received within the
time allotted.
In a decision dated August 24, 2015, OWCP reduced appellant’s compensation effective
August 24, 2016 based on her capacity to earn wages as a customer complaint clerk. It found
that the evidence of record showed that appellant was vocationally and physically capable of
working as a customer compliant clerk. OWCP applied the Shadrick formula to adjust her
compensation. This resulted in 51 percent wage-earning capacity, or 49 percent loss of wageearning capacity.
In a March 17, 2016 report, Dr. Girod provided work restrictions of lifting limited to 10
pounds and no overhead reaching more than four times per hour.
Appellant requested a hearing with an OWCP hearing representative. During the hearing
held on April 14, 2016, she testified that she could not work as a customer complaint clerk
because she could only type about 22 words per minute and was not capable of typing all day.
Appellant asserted that she could not lift and handle heavy objects and noted that she was
overweight, had diabetes, and took anxiety medication.
By CA-1032 letter dated June 13, 2016, OWCP informed appellant that federal
regulations required her to make an affidavit relative to any earnings or employment during the
previous year and that an EN1032 form was enclosed for that purpose. It regularly sent her such
a letter requesting that she complete an EN1032 form with regard to her employment activity, if
any, within the past 15 months.5 OWCP notified appellant that she had to fully answer all
questions on the form and return the statement within 30 days or her benefits would be

4

See infra note 15.

5

The EN1032 form also requests information with respect to dependents, receipt of other federal benefits, thirdparty settlements, and fraud offenses.

3

suspended pursuant to 20 C.F.R. § 10.528. The letter was mailed to her address of record at the
time.6 No response was received within the allotted period.
In a decision dated June 22, 2016, OWCP’s hearing representative affirmed OWCP’s
August 24, 2015 decision reducing appellant’s compensation effective August 24, 2016 based on
her capacity to earn wages as a customer complaint clerk.
By decision dated August 9, 2016, OWCP suspended appellant’s compensation effective
August 9, 2016 for failure to complete the EN1032 form as requested. It noted that, if she
completed and returned an enclosed copy of the form, her compensation benefits would be
restored retroactively to the date they were suspended.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.7 Its burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.8
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent wage-earning
capacity, or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regard to the nature of the injury, degree of physical impairment, usual
employment, age, qualifications for other employment, availability of suitable employment, and
other factors and circumstances which may affect wage-earning capacity in the disabled
condition.9 Wage-earning capacity is a measure of the employee’s ability to earn wages in the
open labor market under normal employment conditions.10 The job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.11 The fact that an employee has been unsuccessful
in obtaining work in the selected position does not establish that the work is not reasonably
available in his commuting area.12

6

Appellant had advised OWCP of her new address in April 2016.

7

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).

8

Del K. Rykert, 40 ECAB 284, 295-96 (1988).

9

E.W., Docket No. 14-584 (issued July 29, 2014); 5 U.S.C. § 8115(a).

10

Albert L. Poe, 37 ECAB 684, 690 (1986).

11

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).
12

See Leo A. Chartier, 32 ECAB 652, 657 (1981).

4

In determining wage-earning capacity based on a constructed position, consideration is
given to the residuals of the employment injury and the effects of conditions which preexisted
the employment injury.13 In determining wage-earning capacity based on a constructed position,
consideration is not given to conditions which arise subsequent to the employment injury.14
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to an OWCP wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitations,
education, age, and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.15
ANALYSIS -- ISSUE 1
OWCP accepted that on June 25, 2004 appellant sustained right shoulder and rotator cuff
sprains, bilateral shoulder impingement syndrome, temporary aggravation of left shoulder
osteoarthritis, and left shoulder tendinitis. She received disability compensation. OWCP
received information from appellant’s attending physician, Dr. Girod, who found that appellant
had a partial capacity to perform work for eight hours per day subject to specified work
restrictions. Appellant’s vocational rehabilitation counselor determined that appellant was able
to perform the position of customer complaint clerk and that state employment services showed
the position was available in sufficient numbers so as to make it reasonably available within
appellant’s commuting area. Appellant’s vocational rehabilitation counselor is an expert in the
field of vocational rehabilitation and OWCP may rely on her opinion regarding reasonably
availability and vocational suitability.16
The Board finds that review of the medical evidence of record reveals that appellant is
physically capable of performing the position of customer complaint clerk. Appellant did not
submit any evidence or argument showing that she could not perform the physical duties of the
position. Between 2012 and 2016, Dr. Girod consistently provided work restrictions that
allowed appellant to perform the physical duties of a customer complaint clerk. He provided
work restrictions of lifting limited to 10 pounds and no overhead reaching more than four times
per hour. At the hearing held on April 14, 2016, appellant argued that medical conditions other
than her accepted work conditions prevented her from working as customer complaint clerk.

13

See Jess D. Todd, 34 ECAB 798, 804 (1983).

14

N.J., 59 ECAB 397 (2008).

15

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Albert C. Shadrick, 5 ECAB 376 (1953).

16

G.A., Docket No. 13-1351 (issued January 10, 2014).

5

However, Dr. Girod considered appellant’s work-related and nonwork-related medical
conditions in making his recommendations regarding work restrictions.17
OWCP considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the position of customer complaint clerk represented appellant’s wage-earning
capacity.18 The weight of the evidence of record establishes that appellant had the requisite
physical ability, skill, and experience to perform the position of customer complaint clerk and
that such a position was reasonably available within the general labor market of her commuting
area. Therefore, OWCP properly reduced appellant’s compensation effective August 24, 2015
based on her capacity to earn wages as a customer complaint clerk.
On appeal counsel argues that appellant is unable to work as customer complaint clerk
because she can only type 22 words per minute, whereas as prior to her June 25, 2004
employment injury she was able to type 60 words per minute. The Board notes that there is no
indication that the customer complaint clerk would require typing more than 22 words per
minute.19 Appellant’s vocational rehabilitation counselor was aware of appellant’s typing ability
when she selected the position of customer complaint clerk and, as noted above, the
rehabilitation counselor’s expert status means that OWCP may rely on her opinion regarding
vocational suitability.20 Counsel also asserted that appellant could not perform the lifting and
standing requirements of the position. However, the medical evidence of record, including the
work restrictions recommended by Dr. Girod, shows that appellant is capable of performing the
lifting and standing duties of a customer complaint clerk.21
LEGAL PRECEDENT -- ISSUE 2
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.22
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.23 If an employee
17

See supra notes 13 and 14.

18

See Clayton Varner, 37 ECAB 248, 256 (1985).

19

The typing requirements of the position of customer complaint clerk are not extensive. The position may
require keying information into a computer to obtain computerized records.
20

See supra note 16.

21

The sedentary work of a customer complaint clerk allows sitting most of the time and only requires occasional
lifting of 10 pounds and brief periods of standing or walking.
22

5 U.S.C. § 8106(b).

23

20 C.F.R. § 10.528.

6

who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.24
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly suspended appellant’s compensation effective
August 9, 2016 for failure to complete an EN1032 form as requested.
On June 13, 2016 OWCP provided appellant with the EN1032 form and noted that
federal regulations required her to complete the form and answer all questions concerning her
employment or earnings. It properly notified appellant that, if she did not completely answer all
questions and return the statement within 30 days, her benefits would be suspended. The record
reflects that OWCP’s letter was properly sent to her address of record. Under the mailbox rule, a
document mailed in the ordinary course of the sender’s business practices to the addressee’s last
known address is presumed to be received by the addressee.25
Appellant failed to timely submit the EN1032 form within 30 days. She was receiving
wage-loss compensation and she was required to complete the EN1032 form. The failure to file
an EN1032 form within 30 days results in the suspension of compensation.26 Thus, the Board
finds that OWCP properly suspended appellant’s compensation benefits effective August 9, 2016
pursuant to 20 C.F.R. § 10.528.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation effective
August 24, 2015 based on her capacity to earn wages as a customer complaint clerk; and OWCP
properly suspended appellant’s compensation effective August 9, 2016 for failure to complete an
EN1032 form as requested.

24

Id. See also P.M., Docket No. 16-0382 (issued May 19, 2016).

25

See James A. Gray, 54 ECAB 277 (2002).

26

See M.W., Docket No. 15-0507 (issued June 18, 2015).

7

ORDER
IT IS HEREBY ORDERED THAT the August 9 and June 22, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 13, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

